Exhibit 99.1 DYNΛVAX INNOVATING IMMUNOLOGY Dynavax Restructures and Emphasizes Immuno-Oncology Program ‒ Cost Reductions Support Continued Advancement of Cancer Therapeutics ‒ ‒ Maintains Scalable Infrastructure to Progress HEPLISAV-B through FDA Review Process ‒ ‒ Company to Host Conference Call Today at 4:30 p.m. Eastern Time ‒ BERKELEY, Calif. – January 5, 2017 – Dynavax Technologies Corporation (NASDAQ: DVAX), a clinical-stage biopharmaceutical company, today announced that it is reshaping its strategy and operations to prioritize its emerging clinical and preclinical immuno-oncology portfolio. The company has implemented significant organizational restructuring and cost reductions to align around its immuno-oncology business, while allowing it to advance HEPLISAV-B™ [Hepatitis B Vaccine, Recombinant (Adjuvanted)], its investigational hepatitis B vaccine candidate, through the U.S. Food and Drug Administration (FDA) review process and an approval decision. Dynavax continues to believe that HEPLISAV-B is an approvable product and plans to submit its response to the FDA’s outstanding questions shortly.
